DETAILED ACTION
This communication is response to the amendment filed 02/14/2022. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,925,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amendment necessitated the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,425,969 to Astrom et al. (hereafter Astrom) in view of US Pub. 2020/0145854 to Harada et al. (hereafter Harada).

Regarding claim 14, Astrom discloses an access node (see Astrom, Fig, network node 300), comprising: 
a memory configured to store program instructions; and a processor, upon executing the program instructions (see Astrom, Fig 8, processing circuitry 310 and storage medium 330; Col 14 lines 39-50; Col 16, lines 27-42), configured to: 
generate at least one synchronization signal (SS) burst that comprises one or more synchronization signal blocks (SSBs), each SSB comprising a primary SS (PSS), a secondary SS (SSS), and physical broadcast channel (PBCH) symbols (see Astrom, Col 2 lines 44-50; Col 9 lines 2-7); and 
transmit the at least one SS burst to the UE (see Astrom, Col 2 lines 59-67; Col 3 lines 22-27).
Astrom does not explicitly disclose transmit a message to a user equipment (UE) to communicate a SSB-time- index detection delay and a measurement delay to the UE.
However, Harada discloses transmit a message to a user equipment (UE) to communicate a SSB-time- index detection delay and a measurement delay to the UE (see Harada, ¶ 0055-¶ 0057; ¶ 0060; ¶ 0061).
Harada also discloses transmit the at least one SS burst to the UE (see Harada, ¶ 0027 and ¶ 0028).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of transmit a message to a user equipment (UE) to communicate a SSB-time- index detection delay and a measurement delay to the UE as taught by Harada and incorporate it into the 

Regarding claim 15, Astrom in view of Harada discloses the access node of claim 14, Astrom does not explicitly disclose wherein the processor, upon executing the program instructions, is further configured to: determine a new radio (NR) PSS and NR-SSS detection delay; and communicate the NR-PSS and NR-SSS detection delay to the UE.
However, Harada discloses wherein the processor, upon executing the program instructions, is further configured to: determine a new radio (NR) PSS and NR-SSS detection delay; and communicate the NR-PSS and NR-SSS detection delay to the UE (see Harada, ¶ 0030; ¶ 0035; ¶ 0041; ¶ 0060).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determine a new radio (NR) PSS and NR-SSS detection delay; and communicate the NR-PSS and NR-SSS detection delay to the UE as taught by Harada and incorporate it into the system of Astrom to improve communication system efficiency (see Harada, ¶ 0012 and ¶ 0061).

Regarding claim 16, Astrom in view of Harada discloses the access node of claim 14, Astrom does not explicitly disclose wherein the access node is a serving access node and, upon executing the program instructions, the processor is further configured to: generate a message to indicate a cell identification requirement or a new 
However, Harada discloses  wherein the access node is a serving access node and, upon executing the program instructions, the processor is further configured to: generate a message to indicate a cell identification requirement or a new beam identification requirement with respect to a target cell; transmit the message to the UE; and receive a message from the UE comprising one or more measured SS-RSRP values with respect to the target cell identification (see Harada, ¶ 0060: (1) the user terminal searches an NR-PSS/SSS included in the SS block in the measurement period configured at a predetermined periodicity, and detects a measurement timing and a cell ID based on the NR-PSS/SSS. (2) The user terminal measures at least one of received power (e.g., RSRP), received quality (e.g., RSRQ) and reception strength (e.g., RSSI) of the SS block. (3) The user terminal blind-detects the SS block index of the SS block based on an NR-PBCH or a DMRS in the SS block).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Harada and incorporate it into the system of Astrom to improve communication system efficiency (see Harada, ¶ 0012 and ¶ 0061).

Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464